 1   Dominique Barrett (Bar No. 015856)
     Alyssa R. Illsley (Bar No. 032956)
 2   QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
     2390 East Camelback Road, Suite 440
 3   Phoenix, Arizona 85016
     Telephone: (602) 954-5605
 4   Facsimile: (602) 954-5606
     dominique.barrett@qpwblaw.com
 5   alyssa.illsley@qpwblaw.com
     Attorneys for Defendant Terry Graham
 6   and Ryan Russell
 7                       IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9   Renee Steinaker, et al.,                          CASE NO. CV-19-05022-PHX-SPL
10
11                        Plaintiffs,
                                                       NOTICE OF SERVICE OF
                                                       DEFENDANTS GRAHAM AND
12   v.                                                RUSSELL’S MANDATORY
                                                       INITIAL DISCLOSURE PILOT
13                                                     RESPONSES.
     Southwest Airlines Company, et al.,
14
                          Defendants.
15
16          Defendants Graham and Russell, by and through undersigned counsel, hereby notify
17   the Court that their Mandatory Initial Discovery Pilot Responses were served upon all
18   parties of record on October 9, 2019 via email.
19
20          RESPECTFULLY SUBMITTED this 10th day of October, 2019.
21
                                              QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
22
23
                                              By: s/ Alyssa Illsley
24                                                Dominique Barrett
                                                  Alyssa R. Illsley
25                                                Attorneys for Defendant Terry Graham and
                                                  Ryan Russell
26
27
28

                        Q U I N T A I R O S, P R I E T O, W O O D & B O Y E R, P.A.
 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on this 10th of October 2019, I electronically transmitted the
 3   foregoing with the Clerk of the Court using the CM/ECF system for filing, and copies were
 4   mailed to all counsel of record at the following addresses:
 5
     Larry Cohen
 6
     Jeff Bouma
 7   Erin Hertzog
     CRONUS LAW, PLLC
 8   2601 E. Thomas Rd., Suite 235
 9   Phoenix, AZ 85016
     lcohen@cronuslaw.com
10   jeff@cronuslaw.com
     eah@cronuslaw.com
11
     Attorneys for Plaintiffs
12
     Shawn Oller
13   Peter Prynkiewicz
14   LITTLER MENDELSON, PC
     2425 E. Camelback Road, Suite 900
15   Phoenix, AZ 85016
     soller@littler.com
16   pprynkiewicz@littler.com
17   Attorneys for Southwest Airlines, Co.

18
19   By: s/ Nelly Preca

20
21
22
23
24
25
26
27
28

                     Q U I N T A I R O S, P R I E T O, W O O D & B O Y E R, P.A.         2
